DETAILED ACTION

This office action is in response to Remarks and Amendments After Advisory Action filed December 17, 2020 in regards to a non-provisional application filed October 26, 2017 with no further claims to priority.   Claim 2 have been amended. Claim 9 has been cancelled without prejudice. Claims 1-8 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Mugge et al. (US 5,258,213).
Mugge et al. disclose a multilayer thermoplastic composite molding composition with multilayers of 1mm thick each of polyamide, polyester, and adhesion promoter wherein Mugge et al. disclose tin(II) oxalate as a catalyst in the polyamide-polyester adhesion promoter layer. Mugge et al. disclose the polyamide comprises PA 6, PA46, PA 66, PA 612, PA 1010, PA 1012, PA 12, PA 1212, and mixtures thereof and mixed aliphatic aromatic copolyamides.  Mugge et al. disclose reinforcing agents such as glass fibers and carbon fibers in amounts up to 50 wt.% based on the total weight of the composition.  Mugge et al. disclose the impact modifiers of polyalkenylenes such as polypentenylene and polyoctenylene in the amount of up to 5 wt.% based on the total weight of the composition. Mugge et al. disclose the catalyst, tin(II) oxalate preferably in the amount of 0.05 to 1.0% by weight of the total adhesion promoter layer composition corresponding to 0.02 to 0.33% by weight of the total weight of the composite molding composition.  
Mugge et al. do not teach or fairly suggest the claimed thermoplastic composition comprising (c) 2 to 10 wt.% of tin(II) oxalate based on the total weight of the composition.  Applicants demonstrate in the instant Table 1, (d) the polyalkenylene and (c) the tin(II) oxalate in combination and in the amounts of the instant claim with the composition comprising the polyamide resin achieves superior and unexpected results in regards to heat aging as measured by stress at break after aging at 230°C for 0, 500, and 1000 hr. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763